Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), rendered March 10, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and Ax!% to 9 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). With regard to the conviction for sale in or near school grounds, the evidence established that the distance in question was considerably less than the statutory 1,000 feet. Concur—Tom, J.E, Saxe, Friedman, Marlow and Catterson, JJ.